This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 32,604

 5 EDWARD A. CLAY,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
 8 Susan M. Riedel, District Judge

 9 Gary K. King, Attorney General
10 Pranava Upadrashta, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13 Jorge A. Alvarado, Chief Public Defender
14 Kathleen T. Baldridge, Assistant Appellate Defender
15 Santa Fe, NM

16 for Appellant

17                                 MEMORANDUM OPINION


18 WECHSLER, Judge.
 1   {1}   Defendant appealed his conviction for residential burglary. Our third calendar

 2 notice proposed to affirm his conviction. In response, Defendant has filed a notice

 3 indicating he will not file a memorandum in opposition to our latest calendar notice,

 4 but relies on the facts, authorities, and arguments contained in his initial memorandum

 5 in opposition. We remain convinced that the proposed disposition set out in our third

 6 calendar notice is correct. Therefore, for the reasons discussed in that notice, we

 7 affirm the district court’s judgment and sentence in this case.

 8   {2}   IT IS SO ORDERED.


 9                                                ________________________________
10                                                JAMES J. WECHSLER, Judge


11 WE CONCUR:


12 ________________________________
13 MICHAEL D. BUSTAMANTE, Judge


14 ________________________________
15 TIMOTHY L. GARCIA, Judge




                                              2